Citation Nr: 0510513	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her neighbor D. S.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.  The veteran died in November 1996.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On March 29, 2005, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) (West 
2002).  A transcript of that hearing has been associated with 
the record on appeal.

At the March 29, 2005 videoconference hearing, the Board 
granted the appellant's motion to advance this case on the 
docket.  38 C.F.R. § 20.900(c)(2004).

The Board notes that, in a July 30, 1999 rating decision 
(elaborated upon in a May 2000 Statement of the Case), the 
appellant's claims were denied by the RO as not well 
grounded.  Although the appellant did not perfect an appeal 
of the July 1999 rating decision, the appellant did in April 
2001 request that her claims be readjudicated under the 
provisions of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5100 et seq. (West 2002).  Unlike the version of 
the law in effect at the time of the July 1999 rating 
decision, VA is now charged with the duty to assist almost 
every claimant and with that duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought.  
The new law further provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the appellant's claims decided on July 30, 1999, can be 
readjudicated under the provisions of the new law "as if the 
[prior] denial or dismissal had not been made."  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002) 
(emphasis added).  Accordingly, the determination by the RO 
that the appellant must submit new and material evidence to 
reopen her claims was incorrect.  The issues on appeal have 
been rephrased by the Board to accurately reflect the correct 
procedural posture of this case.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for residuals of postoperative right knee 
disability with traumatic arthritis and shortening of the 
right lower extremity, evaluated as 50 percent disabling 
since March 1978.

2.  The certificate of death shows that the immediate cause 
of the veteran's death was circulatory failure that was due 
to, or as a consequence of, congestive heart failure that was 
due to, or as a consequence of, arteriosclerotic heart 
disease.

3.  Resolving reasonable doubt in favor of the appellant, the 
evidence shows that the veteran's service-connected right 
knee disability contributed, or was otherwise etiologically 
related, to the underlying causes of his death-
arteriosclerotic heart disease and congestive heart failure.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2004).

2.  The criteria for eligibility for Dependents' Educational 
Assistance benefits have been met.  38 U.S.C.A. § 3501(a) 
(West 2002); 38 C.F.R. § 3.807(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a) (2004).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id. The service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  When 
service connection is established for a secondary condition, 
it shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2004).

The veteran died in November 1996.  The original certificate 
of death concluded that the veteran died of circulatory 
failure due to, or as a consequence of, congestive heart 
failure due to, or as a consequence of, arteriosclerotic 
heart disease.  The veteran's death certificate was amended 
in November 2003 to state that the veteran had "a serviced 
connected disability for a right knee injury[,] and the lack 
of mobility and restriction of circulation in the lower 
extremities and body was paramount in contributing to and 
resulting in the [c]ardiac [d]isease and [c]irculatory 
[f]ailure."  At the time of his death, the veteran was 
service-connected for residuals of postoperative right knee 
disability with traumatic arthritis and shortening of the 
right lower extremity, evaluated as 50 percent disabling 
since March 1978.  The appellant asserts that the veteran's 
service connected right knee disability caused, aggravated, 
or contributed to the arteriosclerotic heart disease that 
eventually led to his demise.

In a May 1999 statement, M. C., M.D. (Dr. C.), who had known 
the veteran both on a professional basis as his physician and 
personally, stated that the veteran had a severe, marked, 
rocking limp as a result of his service-connected right knee 
disability.  She observed that his service-connected 
disability limited his ability to exercise.  Dr. C. opined 
that the resulting deconditioning and motor decline 
significantly contributed to the veteran's myocardial 
deterioration and death from congestive heart failure.  She 
added that the veteran did not drink alcohol and did not 
smoke, except for an occasional cigar.


In an October 1999 statement, M. G., M.D. (Dr. G.), who had 
been the veteran's primary physician from 1993 until his 
death and who had signed the original certificate of death 
and later signed the amended certificate of death, opined 
that the physical symptoms resulting from the veteran's 
service-connected right knee disability limited the general 
tone and strength of his myocardium and resulted in his 
demise from his cardiac problems, including congestive heart 
failure and cardiomyopathy.  Dr. G. added the veteran had not 
been a target of risk factors such as alcohol, tobacco, diet, 
and diabetes.  According to Dr. G., it was most likely that 
the veteran's functional and motor decline was in large part 
due to his service-connected disability.  

In a May 2000 statement, Dr. G. explained that the 
myocardium, like the skeletal muscles of the body, is 
nourished and toned by daily exercise, normal ambulation, and 
balanced movements.  Dr. G. opined that the symptoms of the 
veteran's service-connected right knee disability, including 
severe lack of mobility and restriction of circulation in the 
lower extremities and body, were paramount in the resulting 
cardiac disease.

Although neither medical opinion from Dr. C. nor the medical 
opinions from Dr. G., all supporting the appellant's claim, 
are strongly worded, the Board notes that "use of cautious 
language does not always express inconclusiveness in a 
doctor's opinion on etiology."  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  "[A]n etiological opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words."  Id.  In this 
case, the evidence, viewed as a whole, strongly suggests that 
the veteran's service-connected right knee disorder resulted 
in disability that significantly impaired his ability 
ambulate and, in turn, properly exercise and maintain his 
cardiovascular condition.  The aforementioned physicians 
further opine that this physical impairment had a direct 
etiological relationship to his development of 
arteriosclerotic heart disease.  The veteran was not 
otherwise a target for the development of arteriosclerotic 
heart disease and congestive heart failure. 

Indeed, the veteran's treating physicians have clearly 
related the debilitating symptoms of the veteran's service-
connected right knee disability to his development of 
arteriosclerotic heart disease and resulting congestive heart 
failure.  There are no medical opinions contrary to the 
opinions of these two treating physicians.  Taking the 
statements by the veteran's physicians in this context, and 
resolving any doubt in the appellant's favor, the evidence 
shows that the veteran's service-connected right knee 
disability at the very least contributed to the underlying 
causes of the veteran's death-arteriosclerotic heart disease 
and congestive heart failure.

In view of foregoing, the Board finds that the evidence 
favors the appellant's claim for service connection for the 
cause of the veteran's death.  Therefore, although the 
evidence is not conclusive, the Board is satisfied that the 
balance of the evidence is in approximate equipoise, and 
therefore warrants a grant of service connection based upon 
the facts of this case.

Chapter 35 benefits

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible 
person" means a child, spouse or surviving spouse of a 
person who (i) died of a service-connected disability, (ii) 
has a total disability permanent in nature resulting from a 
service- connected disability, or who died while a disability 
so evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories, and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  38 
U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2004).

As discussed above, the evidence does show that a service-
connected disability caused or contributed to the veteran's 
death.  Accordingly, the Board grants the appellant's claim 
for Chapter 35 benefits, as well.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the appellant's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for cause of the veteran's death and claim 
for Chapter 35 benefits, and thus represents a full grant of 
the issue on appeal.  A decision therefore poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).




ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35, is granted.


	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


